DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. Applicant argues that Stubbs does not disclose monitoring a completion status of its work order based on a time in which a signal is from a machine. However Stubbs clearly discloses monitoring for completions status at all times so that tasks and resources can be managed efficiently (para 0042, 0036). For at least the foregoing reasons claims 1-20 stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,6,7,12,14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs et al. US 2017/0166399 in view of Stevens US 8,805,574.
Stubbs discloses an automated production system comprising:
(Re claim 1,12,20)  “a fetch robot positioned at an inventory storage station” (925 figure 9). “an automated guided vehicle … between inventory storage station and a number of work stations” (930 figure 9). “a controller in communication with the fetch robot and the automated guide vehicle” (920 figure 9). “work order from a production database, which identifies a work station and a part storage 
Stubbs does not explicitly disclose that there are multiple work stations but this would have been an obvious improvement which would allow multiple orders to be processed simultaneously speeding up the filling of orders (250, 258 figure 2).
Stubbs does not disclose that the production operations includes performing machining of one or more parts, or performing manufacturing operations of drills holes wherein the production equipment is configured to receive and execute a program with instructions for directing a robotic apparatus to perform machining of one or more parts, or to perform a manufacturing operation of ply cutting or drilling holes for one or more parts.
Stevens teaches that the production operations includes performing machining of one or more parts, or performing manufacturing operations of drills holes wherein the production equipment is configured to receive and execute a program with instructions for directing a robotic apparatus to 
It would have been obvious to one skilled in the art to modify the system of Stubbs to include that the production operations includes performing machining of one or more parts, or performing manufacturing operations of drills holes wherein the production equipment is configured to receive and execute a program with instructions for directing a robotic apparatus to perform machining of one or more parts, or to perform a manufacturing operation of ply cutting or drilling holes for one or more parts because it would allow the system to manage end to end the manufacturing and shipment of items and it allows the management system to be used in a greater number of facility types.

(Re claim 3,14) “a fifth signal that the parts have been unloaded” (para 0074).
(Re claim 4,15) “a sixth signal that work order is complete … update inventory of available work stations” (para 0030, 0076). Stubbs tracks Idle resources and reassigns them as needed for additional work orders this would include the workstations and every other resource.
 (Re claim 6) “fetch robot … arm … end effector … retrieve the parts … a sensor configured to determine if the parts are positioned within a predetermined part storage location” (figure 1, para 0070).
(Re claim 7,16) “transmit a verification signal to the work station …verify the parts delivered … work order” (para 0035, 0078 “quality control”; para 0036 “inventory transfer station 250”) the signal being sent to a client device 1302.	

s 2,11,13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs/Stevens in view of Lewis US 9,477,888.
Stubbs/Stevens discloses the systems as rejected above.
Stubbs/Stevens does not disclose sending production equipment signals to perform a production operation nor third and fourth signals being sent to a wearable device that the vehicles has arrived and the order is ready to be executed.
Lewis teaches sending production equipment signals to perform a production operation nor third and fourth signals being sent to a wearable device that the vehicles has arrived and the order is ready to be executed (figure 1B,2A,3A).
It would have been obvious to one skilled in the art to modify the system of Stubbs/Stevens to include sending production equipment signals to perform a production operation nor third and fourth signals being sent to a wearable device that the vehicles has arrived and the order is ready to be executed because it helps direct the fulfilment of orders accurately.

Claims 8-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs/Stevens in view of Dai et al. US 2017/0329321.
Stubbs/Stevens discloses the systems as rejected above and assigning any available resources to work orders.
Stubbs/Stevens does not disclose issuing alerts or errors based on a timeframe 
Dai teaches issuing alerts or errors based on a timeframe (para 0128-0129).
It would have been obvious to one skilled in the art to modify the system of Stubbs/Stevens to include issuing alerts or errors based on a timeframe indicative that a AGV or Robot is not functional or available and assigning alternate resources because it adds a layer of resilience so work orders can still be completed while one or more elements are disabled.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,832,209, 2020/0273132 and 2017/0061360 all disclose estimate task times and monitoring for completion.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651